Citation Nr: 1414246	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-49 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel




INTRODUCTION

The Veteran had active duty service from October 1967 to February 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

When a claim for TDIU is raised during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The cover page has been amended, accordingly.

The Veteran's electronic Virtual VA claims file has been considered in in the decision below.

The issue of entitlement to a TDIU due to hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  VA 
will notify the Veteran if further action is required.


FINDING OF FACT

The most probative evidence indicates the Veteran's hearing loss, at worst, has been manifested by Level II and Level IV hearing loss in the right and left ears, respectively.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what evidence is necessary to substantiate the claim; what subset of the necessary evidence the claimant is to provide, and what subset of the necessary evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice for the underlying service connection claim was provided in a May 2009 letter. 

However, this appeal arises from the initial award of service connection.  The United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose of that notice has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (stating section 5103(a) notice is no longer required after service-connection is awarded).  Thus, VA's duty to notify in this case has been satisfied.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, private treatment records, and VA examination reports.  In addition, the Veteran submitted statements from co-workers.  

As discussed above, the Board considered and complied with the VCAA provisions regarding the duties to notify and to assist.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Consideration of the issues on the merits is appropriate at this time.


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013), where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2013).  Disability ratings for hearing loss are derived from a mechanical application of the Rating Schedule to the numeric designations 
resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).  

The Veteran was afforded a VA QTC audiological examination in November 2009 during which he reported not being able to hear others especially with background noise and needing the TV louder than his family would like.  Regarding functional impairment, he reported that, at his job as an auto mechanic, his hearing loss prevented him from isolating and repairing noises, squeaks, and rattles and from hearing customers on the phone.  An audiogram showed pure tone thresholds, in decibels, as follows:



HERTZ


1000
2000
3000
4000
AVG
RIGHT 
20
20
50
75
41
LEFT
20
20
50
70
40

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 72 percent in the left ear.  The examiner's impression was that the Veteran had mild sensorineural hearing loss in both ears.

Applying the average puretone threshold and speech recognition results to Table VII in 38 C.F.R. § 4.85 yields a finding of Level II and Level IV hearing loss in the right and left ears, respectively.  Where hearing loss is at Level II in one ear and Level IV in the other, a 0 percent rating is assigned using Table VII.  38 C.F.R. § 4.85.

The Veteran was afforded a second VA QTC audiological examination in November 2011 during which he reported not being able to understand conversations.  Regarding functional impairment, he reported that he was not allowed to work on vehicles with squeaks because he could not hear them and, as a result, was no longer employed as a brake specialist.  An audiogram showed pure tone thresholds, in decibels, as follows:



HERTZ


1000
2000
3000
4000
AVG
RIGHT 
20
20
45
75
40
LEFT
25
30
50
65
42.5

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The examiner's impression was that the Veteran had mild right ear sensorineural hearing loss and moderate left ear sensorineural hearing loss.

Applying the average puretone threshold and speech recognition results to Table VII in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in both ears.  Where hearing loss is at Level I in both ears, a 0 percent rating is assigned using Table VII.  38 C.F.R. § 4.85.

At no time during the course of the claim has the Veteran exhibited an exceptional pattern of hearing loss; thus, the provisions of 38 C.F.R. § 4.86 do not apply.

The VA QTC examinations were conducted in accordance with 38 C.F.R. § 4.85(a) and included the reported effects of the Veteran's hearing loss on his functioning.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Thus, these examinations are highly probative.  

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, but the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  The findings on examination are more probative than the lay contentions regarding the extent 
of his hearing loss.

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology related to his hearing loss and provide for consideration of greater disability than currently shown by the evidence.  While the Veteran reported his hearing loss rendered him unable to continue as a brake specialist due to being unable to hear 
the squeaks, impaired hearing is specifically contemplated by the rating schedule.  Thus, the assigned schedular evaluation is adequate and referral for extra-schedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In summary, the most probative evidence of record fails to demonstrate that a compensable rating is warranted for the Veteran's service-connected bilateral hearing loss.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran contends in his VA Form 9 that he is "unemployable anywhere else to do what I'm trained for" and suggests he was reduced to doing oil changes rather than suspension and break work.  During his 2011 VA examination, he reported he was no longer employed as a brake specialist because of his hearing impairment.  

It is unclear from the record whether the Veteran is actually unemployed, or is simply employed in a position other than brake technician.  Accordingly, a TDIU claim is reasonably raised and further development is necessary. 


The Veteran has not been provided with VCAA notice of the requirements for a TDIU claim.  Such should be accomplished on remand.  Additionally, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment and income information. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  The Veteran should also be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  After the above has been completed to the extent possible, and additional development deemed necessary is conducted, the RO/AMC should adjudicate the claim for a TDIU.  If the claim is denied, the Veteran and his representative should be issued a supplemental statement 
of the case (SSOC), which includes the relevant laws governing claims for TDIU, and be given a reasonable opportunity to respond.  Thereafter, the issue should be returned to the Board if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


